              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:09-cr-00087-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                    ORDER
                                )
CHAD STEVEN HUMPHRIES,          )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Amended

Motion for Compassionate Release” [Doc. 49].

      The Defendant, who is currently incarcerated at Lexington Federal

Medical Center, filed a motion seeking a reduction in his sentence pursuant

to 18 U.S.C. § 3582(c)(1)(A), or alternatively a release to home confinement,

due to the COVID-19 pandemic. [Doc. 46]. Specifically, the Defendant

argued that his history of asthma puts him at an elevated risk of being

infected by COVID-19 and of suffering complications and possibly death if

he becomes infected.     [Id.].   On May 11, 2020, the Court denied the

Defendant’s motion for a sentence reduction, finding that the Defendant had

not   shown    “extraordinary     and   compelling   reasons”   justifying   a

compassionate release. [Doc. 48 at 2-4]. Additionally, the Court denied the


        Case 1:09-cr-00087-MR Document 50 Filed 05/26/20 Page 1 of 4
Defendant’s release to home confinement, as the discretion to release a

prisoner to home confinement lies solely with the Attorney General. [Id. at

4-5].

        The Defendant now returns to this Court with an “amended” motion,

seeking a compassionate release or release to home confinement. [Doc.

49]. For grounds, the Defendant argues that there has been a serious

increase in COVID-19 cases within FMC Lexington since he filed his last

motion.1 [Id. at 1]. He continues to argue that his chronic care issues place

him at an elevated risk of dying from the virus if he is infected. [Id. at 2]. He

further requests the appointment of counsel to assist him in seeking a

reduction in sentence/compassionate release. [Id. at 3].

        For the reasons set forth in the Court’s prior Order [Doc. 48], the

Defendant has not demonstrated “extraordinary and compelling reasons”

justifying a compassionate release. While the increase in the number of

COVID-19 cases in the Defendant’s facility is concerning, the Court notes

that BOP is continuing to make extensive efforts to curtail the spread of the




1 As of May 22, 2020, FMC Lexington reports that 213 inmates and 4 staff members have
tested positive for COVID-19. See http://bop.gov/coronavirus (last visited May 22, 2020).

                                           2



          Case 1:09-cr-00087-MR Document 50 Filed 05/26/20 Page 2 of 4
virus. The fact that the Defendant faces a potential risk of contracting

COVID-19 is not sufficient to justify his release.2

      The Defendant’s request for the appointment of counsel to assist him

in seeking a sentence reduction or release is denied. The Defendant has no

constitutional right to the appointment of counsel to file post-conviction

motions. Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (citing Coleman

v. Thompson, 501 U.S. 722, 756-57 (1991)); Rouse v. Lee, 339 F.3d 238,

250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004) (citing Pennsylvania

v. Finley, 481 U.S. 551, 555-56 (1987) (no constitutional right to counsel

beyond first appeal of right)).       The Court may, in some circumstances,

appoint counsel to represent a prisoner when the interests of justice so

require and the prisoner is financially unable to obtain representation. See

18 U.S.C. § 3006A(a)(2)(B). In the instant case, however, the Defendant

has failed to demonstrate that the interests of justice warrant the appointment

of counsel. See United States v. Riley, 21 F. App’x 139, 141-42 (4th Cir.

2001).




2Further, for the reasons previously stated, the Court lacks the authority to order the
Defendant’s release to home confinement. [See Doc. 48 at 4-5].

                                          3



         Case 1:09-cr-00087-MR Document 50 Filed 05/26/20 Page 3 of 4
     IT IS, THEREFORE, ORDERED that the Defendant’s “Amended

Motion for Compassionate Release” [Doc. 49] is DENIED.

     IT IS SO ORDERED.
                           Signed: May 26, 2020




                                      4



       Case 1:09-cr-00087-MR Document 50 Filed 05/26/20 Page 4 of 4
